DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/644,519 filed 05 March 2020. Claims 11-24 pending. Claims 1-10 canceled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 05 March 2020 and 23 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12, 15, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 2013/0116086 to Hibino et al. (hereinafter referred to as Hibino).
Claim 11:
A slip clutch, comprising: an axis of rotation (i.e., RC1); an input side (i.e., 18; alternatively 74’ in Fig. 5); an output side (i.e., 20); a pressable friction package (i.e., 24) for transmitting a predetermined maximum torque between the input side and the output side (i.e., [0041]), the pressable friction package comprising: a lubricated friction lining (i.e., [0035] discloses the friction system is a wet type system) comprising a predetermined coefficient of friction (i.e., at least [0041] –[0042] supports that a predetermined friction coefficient must be established in order for the system to operate); and an overload spring (i.e., 98) for applying an axial clamping force to the pressable friction package (i.e., [0041]-[0042]).
Claim 12:
Wherein the predetermined maximum torque is determined at least partially by the predetermined coefficient of friction and the axial clamping force (i.e., [0041]-[0042] disclose how the upper limit t1 is defined in relation to the friction plates and spring).
Claim 15:
Wherein: the pressable friction package is housed in a wet chamber fillable with a lubricant (i.e., [0035] discloses that 24 is wet type and is defined in a housing 12).
Claim 18:
Wherein the overload spring is a diaphragm spring (i.e., 98 is a coned-disc spring, which is a form of diaphragm spring).
Claim 20:
A drivetrain (i.e., Fig. 1) comprising: a drive unit (i.e., 12) with an output shaft (i.e., 30); and an ancillary unit (i.e., Fig. 2) with an auxiliary shaft (i.e., 74) connected to the output shaft in a torque- transmitting manner by the slip clutch of claim 11 (i.e., Fig. 1 shows a continuous torque connection between 12 and 30 with only 24 as the slip clutch), wherein the slip clutch protects the output shaft and the auxiliary shaft against an overload torque greater than the predetermined maximum torque (i.e., [0045] and Fig. 6 discloses/show how 24 operates as a slip clutch).
Claim 21:
A motor vehicle comprising having a driving wheel (i.e., 40) drivable by the drivetrain of claim 20 (i.e., 40 is the output of the system).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hibino in view of US Patent Publication No 2012/0142437 to Doman et al. (hereinafter referred to as Doman).
Claim 13:
Regarding claim 13, Hibino discloses the limitations above, but does not explicitly disclose:
Further comprising a damper unit inserted in a torque path between the input side and the output side.
Doman discloses:
A torque limiting device (i.e., Fig. 1) with a damper unit (i.e., 62) inserted in a torque path between an input side (i.e., 11) and an output side (i.e., 3).
It would have been obvious to one having ordinary skill in the art at the time of filing to use the damper of Doman in the assembly of Hibino for the benefit of a more robust system. Torsion dampers are well known for mitigating torque fluctuations in a clutch assembly, thus, using the system of Doman in Hibino would have been obvious because it creates a more robust system.
Claim 14:
Regarding claim 14, Hibino discloses the limitations above, but does not explicitly disclose:
Wherein the damper unit is a plate damper comprising a spring damper arranged in a carrier disk.
Doman discloses:
Wherein the damper unit is a plate damper (i.e., Fig. 1) comprising a spring damper (i.e., 62) arranged in a carrier disk (i.e., at least 61 is a carrier for the spring damper).

It would have been obvious to one having ordinary skill in the art at the time of filing to use the damper of Doman in the assembly of Hibino for the benefit of a more robust system. Torsion dampers are well known for mitigating torque fluctuations in a clutch assembly, thus, using the system of Doman in Hibino would have been obvious because it creates a more robust system. Further, a spring and carrier assembly is a well-known configuration of a damper.

Allowable Subject Matter
Claims 16, 17, 19, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0340159 teaches a torque limiting device that has a biasing spring. However, the reference fails to teach or render obvious the remaining limitations of the claims.
2016/0340158 teaches a torque limiting device that has a biasing spring. However, the reference fails to teach or render obvious the remaining limitations of the claims.
2009/0301836 teaches a torque limiting device that has a biasing spring. However, the reference fails to teach or render obvious the remaining limitations of the claims.
2014/0094321 teaches a torque limiter that has a torsion damper, but is not necessitated to be a lubricated friction lining.
2016/0084318 teaches a torque limiter that has a torsion damper, but is not necessitated to be a lubricated friction lining.
2016/0040723 teaches a torque limiter that has a torsion damper, but is not necessitated to be a lubricated friction lining.
2015/0377319 teaches a torque limiter that has a torsion damper, but is not necessitated to be a lubricated friction lining.
2013/0244799 teaches a torque limiter that has a torsion damper, but is not necessitated to be a lubricated friction lining.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659